DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 07/28/2022 is acknowledged.
Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/28/2022
Specification
The disclosure is objected to because of the following informalities: Applicant should revise the specification to be more consistent with the claim limitations. Specifically in regards to the first and third apertures. .  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over Glozbach (WO 2019192930 A1) in view of Mann (US 20190297852 A1).
Regarding claim 4: Glozbach discloses a multi-lead leash system, comprising: a housing (300) having an interior space and a longitudinal slot (305) formed through the housing and terminating at one end at a first aperture (304) extending through the housing, the slot having a transverse width and the first aperture having a first aperture opening width, the aperture opening width being greater than the transverse width of the slot (Fig. 1); a shutter (311) movably attached to the housing and movable relative to housing between first and second positions, wherein when the shutter is in the first position, the first aperture is closed and when the shutter is in the second position the first aperture is open (Page 12, “As described above, the slide unit 311 can be moved to two positions, namely the first position in the form of the opening position and the second position in the form of the closing position”, opening position would teach applicant’s second position, and closed position would teach applicant’s first position”); an animal lead (Page 14, “For example, the closure device 100 according to the invention serves for… Also in dog leashes“) each having opposite ends one of which having a terminus (201), the terminus having a terminus width that is less than the first aperture opening (304) width and greater than the transverse width (305) of the slot such that the terminus may pass through the first aperture when the shutter is in the second position and cannot pass through the slot (Fig. 1 & 2); wherein the terminus of each animal lead is removably disposed within the interior space of the housing with a length of the respective animal lead extending through the slot (Fig. 1); and a user lead coupling  (top of 302, Fig. 1) attached to the housing at a side opposite of the slot (Fig. 1).
Glozbach fails to explicitly teach at least two animal leads. 
However, Mann teaches at least two animal leads (260a,260b,260c)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the coupling apparatus as disclosed by Glozbach with the multiple leads as taught by Mann so as walk multiple dogs simultaneously while decreasing the amount of equipment the user the user needs on their persons. 
Similarly, it would have been obvious to one having ordinary skill in the art before the effective filing date to duplicate the animal lead as many times as desired, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ. Doing so would allow the user to walk multiple animals at any given time, reducing the amount of leashes the user would need to hold.
Regarding claim 5: the modified reference teaches the limitations of claim 4 as shown above.
Modified Glozbach fails to teach wherein the housing is spherically shaped. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to change the shape of the housing to a sphere, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. Doing so would decrease the bulkiness of the housing and provide the user with easier means for storing/transporting the apparatus.
Regarding claim 6: the modified reference teaches the limitations of claim 4 as shown above.
Modified Glozbach further teaches wherein the terminus (201) of each animal lead is spherically shaped (Fig. 1).
Regarding claim 7: the modified reference teaches the limitations of claim 4 as shown above.
Modified Glozbach teaches the user lead coupling (top of 302, Fig. 1). 
Modified Glozbach fails to teach a user lead removably connected to the user lead coupling.
However, Mann teaches a user lead (250) removably connected to the user lead coupling (220) (para 36, “Thus, in some embodiments, the main line 250 may be removably attached to the top portion 220 of the main line connector 210.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the user lead coupling as disclosed by modified Glozbach with the user lead as taught by Mann so as to provide a user with means of walking an animal via the coupling.
Regarding claim 8: the modified reference teaches the limitations of claim 4 as shown above.
Modified Glozbach further teaches a lock (pins 323 are functional equivalent of a latch) that is operable to secure the shutter in the first position (Page 13, “In the slot guides 322 pins 323 are guided, wherein the pins 323 are arranged on the one hand to the sliding unit 311 and the other to a second actuator 324. The second actuator 324 is slidably disposed on an outer circumference of the base unit 301. More specifically, the second actuator 324 is movable from a rest position shown in FIG. 1 to a release position toward the second holder 302”).
Modified Glozbach fails to explicitly teach a latch
It would have been an obvious to one having ordinary skill in the art before the effective filing date as substitution of functional equivalent to substitute the pins of Glozbach, to a latch since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). Doing so would result in an easier and more secure way of locking the leads within the housing as the user would simply slide the shutter around from and open to closed position.
Regarding claim 9: the modified reference teaches the limitations of claim 4 as shown above.
Modified Glozbach teaches wherein the shutter (311) is a ring that is attached to the housing (300, Fig. 1) such that the ring is rotatable about the housing between the first and second positions(Page 12, “As described above, the slide unit 311 can be moved to two positions, namely the first position in the form of the opening position and the second position in the form of the closing position”), and wherein the ring has a ring aperture (307) that is aligned with the first aperture (304) when the ring is in the second position (Fig. 1), the ring aperture having a ring aperture width that is at least as great at the aperture width (Fig. 1).
If applicant disagrees, then it would have been an obvious to one having ordinary skill in the art before the effective filing date as substitution of functional equivalent to substitute the continuous slot guide of Glozbach, to a singular aperture since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). Doing so would decrease the likelihood that undesired external elements such as debris or dirt enter the housing, therefore prolonging the lifespan of the apparatus. 
Regarding claim 10: the modified reference teaches the limitations of claim 9 as shown above.
Modified Glozbach further teaches lock (pins 323 are functional equivalents of a latch) that engages the ring aperture (307) when the ring (311) is in the first position so as to secure the ring in the first position, the latch being operable to disengage the ring aperture to allow the ring to rotate into the second position (Page 13 “During the movement of the second actuating device 324 in the direction of the second holding device 302, the sliding unit 311 is moved in the direction of the second holding device 302 via the pins 323 due to an interaction of the second actuating device 324 with the sliding unit 311”).
Modified Glozbach fails to specifically teach a latch. 
It would have been an obvious to one having ordinary skill in the art before the effective filing date as substitution of functional equivalent to substitute the pins of Glozbach, to a latch since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). Doing so would result in an easier and more secure way of locking the leads within the housing as the user would simply slide the shutter around from and open to closed position. 
Regarding claim 11: Glozbach teaches a multi-lead leash system, comprising: a housing (300) defining an interior space, a longitudinal slot (305) formed through the housing along one side thereof, the slot terminating at one end at a first aperture (304) extending through the housing, the slot having a transverse width and the first aperture having a first aperture opening width, the first aperture opening width being greater than the transverse width of the slot (Fig. 1); a ring-shaped shutter (311) having a ring aperture (307) that is open at an end of the ring-shaped shutter, the ring-shaped shutter connected to the housing and rotatable with respect thereto between a first position and a second position, wherein when in the first position the ring aperture is not aligned with the first aperture and when in the second position the ring aperture is aligned with the first aperture (Page 12, “As described above, the slide unit 311 can be moved to two positions, namely the first position in the form of the opening position and the second position in the form of the closing position”, opening position would teach applicant’s second position, and closed position would teach applicant’s first position”); , the ring aperture having a ring aperture width that is at least as great as the first aperture opening width (Fig. 1); an animal lead(Page 13, “For example, the closure device 100 according to the invention serves for… Also in dog leashes“), each having opposite ends one of which having a terminus (201), the terminus having a terminus width that is less than the first aperture opening width and greater than the transverse width of the slot such that the terminus may pass through the first aperture when the ring is in the second position and cannot pass through the slot (Fig. 1 & 2); wherein the terminus of the animal lead is removably disposed within the interior space of the housing with a length of the respective animal lead extending through the slot (Fig. 1); and a user lead coupling (top of 302, Fig. 1) attached to the housing at a side opposite of the slot (Fig. 1).
Glozbach fails to explicitly teach a housing having a spherical shape. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to change the shape of the housing to a sphere, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. Doing so would decrease the bulkiness of the housing and provide the user with easier means for storing/transporting the apparatus.
Modified Glozbach fails to explicitly teach at least two animals leads.
However, Mann teaches at least two animal leads (260a,260b,260c)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the coupling apparatus as disclosed by Glozbach with the multiple leads as taught by Mann so as to walk multiple dogs simultaneously while decreasing the amount of equipment the user the user needs on their persons. 
Similarly, it would have been obvious to one having ordinary skill in the art before the effective filing date to duplicate the animal lead as many times as desired, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St, Regis Paper Co. v. Bemis Co., 193 USPQ. Doing so would allow the user to walk multiple animals at any given time, reducing the amount of leashes the user would need to hold.
Regarding claim 12: the modified reference teaches the limitations of claim 11 as shown above.
Modified Glozbach teaches a lock (pins 323 are functional equivalent of a latch) that engages the ring aperture (307) when the ring is in the first position so as to secure the ring in the first position, the latch being operable to disengage the ring aperture to allow the ring to rotate into the second position (Page 13“During the movement of the second actuating device 324 in the direction of the second holding device 302, the sliding unit 311 is moved in the direction of the second holding device 302 via the pins 323 due to an interaction of the second actuating device 324 with the sliding unit 311”).
Modified Glozbach fails to specifically teach a latch. 
It would have been an obvious to one having ordinary skill in the art before the effective filing date as substitution of functional equivalent to substitute the pins of Glozbach, to a latch since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). Doing so would result in an easier and more secure way of locking the leads within the housing as the user would simply slide the shutter around from and open to closed position.
Regarding claim 13: the modified reference teaches the limitations of claim 12 as shown above.
Modified Glozbach further teaches wherein the latch is a push button that is spring biased (Page 6, “In a further embodiment of the closure device according to the invention, it is additionally or alternatively provided that the sliding unit is arranged on an actuating device and that the actuating device is designed as a pressure switch for deflecting a force for moving the sliding unit. For example, the pushbutton interacts with a motion unit or with a plurality of motion units which then move or move the slide unit. In other words, it is possible with the actuator, to move the sliding unit from the closed position to the open position and, for example, vice versa.”).
Regarding claim 14: the modified reference teaches the limitations of claim 13 as shown above.
Modified Glozbach discloses the claimed invention except for the push button is captively held in a latch recess formed in the housing.  It would have been obvious to one having ordinary skill in the art before the effective filing date to rearrange the push button so that it is captively held in a recess within the housing, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. Doing so would allow the user to use the push button within the housing in order to couple/decouple the leads within the apparatus. 
Regarding claim 15: the modified reference teaches the limitations of claim 11 as shown above.
Modified Glozbach further teaches wherein each terminus (201) is spherical shaped (Fig. 1).
Regarding claim 16: the modified reference teaches the limitations of claim 12 as shown above.
Modified Glozbach further teaches wherein the ring-shaped shutter (311) is disposed within a recess formed circumferentially around the housing (304, Fig. 1).
Allowable Subject Matter
Claims 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and multiple lash devices
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited art not relied upon are within applicant’s related field of coupling systems. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619